Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, it is unclear as to the metes and bounds of the phrase, “fluid material of any of adhesive, sealant, and filler” because it is unclear what fluid material is included, excluded or a combination of materials is utilized. 
 In claim 1, lines 9-10, it is unclear as to the metes and bounds of the phrase, “any of fit-support, adhesive, and press-fit slide” because it is unclear whether fit-support or adhesive or press-fit slide or a combination thereof are required?

Claim Rejections - 35 USC § 103
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Webb (GB594913) in view of Jouanneau et al (US 2015/0336210).
In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07). Webb is silent concerning the nozzle body fitted such that when a load is applied to the nozzle body front end from the discharge opening to the valve seat, the nozzle body is slidably supported with respect to the holder portion.   Jouanneau provides in the nozzle art, a nozzle having movable element with an improved external profile to prevent damage to the nozzle and workpiece when the nozzle is loaded.  A load is applied to front portion (2a) (corresponds to the nozzle body) from the second output hole (12) (corresponds to discharge opening) to the side of the shaft seat (5) (corresponds to side of the valve seat part), the movable element (2) (corresponds to the nozzle body) is fitted within holder portion (1) in a sliding manner (see [0019, 0075-0077]).   All is done to prevent the need for replacement of the mobile element or movable element (2) of the nozzle to prevent increase in production costs and prevent reduction in process productivity.  In light of the teachings of Jouanneau, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to suitably fit the Webb nozzle body such that when a load is applied to the nozzle body front end 
Regarding claim 2, the Webb nozzle body distal-end part is cone shaped having a nozzle tapered surface that increases in diameter from the discharge opening side toward the coating gun handle (see Figs. 1-2).
Regarding claim 3, Jouanneau provides the angle of the nozzle cone face or nozzle cone angle with respect to a face orthogonal to the axis (A) of the movable element (2) is between 10 and 45 degrees [0032].   
Regarding claim 4, Webb provides front end surface of bracket portion (3a) having a bracket tapered surface (7) expanding in the diameter with the tapered inner wall side of the discharge opening (11) from the discharge opening side toward the coating gun handle (see Figs. 1-2).
Regarding claim 5, Webb provides for holder portion (3a) formed of a material (i.e., stainless steel or like) having a hardness smaller than that of the nozzle body portion (8) which can be made from tungsten carbide (see pg. 1, lines 19-33).  Thus, the tensile strength of the material of the holder portion would be smaller than tensile strength of the material of the nozzle body portion.
Regarding claim 6, Web provides a spray nozzle of a spray gun comprising a holder portion (3a) mountable on a front end portion of gun (1), a nozzle body (8) slidable in the holder portion (3a) and including discharge opening (11) discharging a suitable flowable fluid and a tapered inner wall which corresponds to a valve seat part of the discharge opening (11) for 
	Regarding claims 7-9, see the responses mentioned previously.  Any combination of the above said structural limitations would not appear to make a substantial contribution in the nozzle art and have been thereby deemed to require only routine skill in the art.
Regarding claim 11, see the responses mentioned previously detailing structural limitations of claims 1 and 2.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  
Regarding claim 12, see the responses mentioned previously detailing structural limitations of claims 1-3.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a 
Regarding claim 13, see the responses mentioned previously detailing structural limitations of claims 1 and 4.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening. 
Regarding claim 14, see the responses mentioned previously detailing structural limitations of claims 1, 4, and 5.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  
Regarding claim 15, see the responses mentioned previously detailing structural limitations of claims 1, 6, and 7.  Even though the combined teachings of Webb and Jouanneau 
Regarding claim 16, see the responses mentioned previously detailing structural limitations of claims 1, 2, 7, and 8.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening. 
Regarding claim 17, see the responses mentioned previously detailing structural limitations of claims 1-3 and 9.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as 
Regarding claim 18, see the responses mentioned previously detailing structural limitations of claims 1-3, 9, and 10.  Even though the combined teachings of Webb and Jouanneau are silent concerning protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure/arrange the protruding length of the nozzle body from the distal end face of the holder part being less than a stroke length of the valve member in order to quickly close or open the discharge opening as well as to prevent excess fluid material from being exposed to air to dry and clog the discharge opening.  

Response to Arguments
Applicants’ arguments filed 12/20/2021 have been fully considered but they are not persuasive. 
Applicants contend that all 103 rejections based on the teachings of Webb (GB594913) in view of Jouanneau et al (US 2015/0336210) should be withdrawn because the Jouanneau nozzle is related to laser cutting not for use with viscous material such as adhesive, sealant, and filler.  Webb nor Jouanneau teaches or suggests the nozzle body supported by the holder part by “any of fit-support, adhesive, and press-fit to slide with respect to the holder part”.  
In response, the first argument is well taken in that Jouanneau relates to a nozzle for the intended purpose of laser cutting.  However, Jouanneau remains to be related to the instantly claimed invention because both Webb and Jouanneau relate to one another in discussion of  In re Leshin, 125 USPQ 416.  Also see (MPEP 2144.07).  As for the latter argument, Jouanneau provides in the nozzle art, a nozzle having movable element with an improved external profile to prevent damage to the nozzle and workpiece when the nozzle is loaded.  A load is applied to front portion (2a) (corresponds to the nozzle body) from the second output hole (12) (corresponds to discharge opening) to the side of the shaft seat (5) (corresponds to side of the valve seat part), the movable element (2) (corresponds to the nozzle body) is supported by the holder portion (1) in a sliding manner (see [0019, 0075-0077]).   All is done to prevent the need for replacement of the mobile element or movable element (2) of the nozzle to prevent increase in production costs and prevent reduction in process productivity.  In light of the teachings of Jouanneau, one of ordinary skill in the art would readily appreciate configuring/arranging the Webb nozzle body such that when a load is applied to the nozzle body front end from the discharge opening to the valve seat, the nozzle body is suitably fitted in a sliding manner with respect to the holder portion so as to prevent the need for replacement of the mobile/slidable nozzle body, prevent increase in production costs, and prevent reduction in process productivity.  Thus, all obviousness rejections based on the teachings of Webb in view of  Jouanneau have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
2/28/2022